

Exhibit 10.9


Summary of Compensation for Nonemployee Directors of
The Scotts Miracle-Gro Company
Effective as of May 1, 2014
_____________________________________


At the meeting of the Board of Directors (the “Board”) of The Scotts Miracle-Gro
Company (the “Company”) held on January 29, 2014, the Board approved the
recommendations of the Nominating and Governance Committee of the Board (the
“Committee”) with respect to compensation for the 2014 calendar year for
nonemployee members of the Board (“Nonemployee Directors”) and the Lead
Independent Director of the Company. At a subsequent meeting of the Board held
on May 1, 2014, the Board approved the recommendations of the Committee with
respect to an updated compensation structure for the 2014 calendar year for
Nonemployee Directors and the Lead Independent Director of the Company (the
“Updated Compensation Structure”). The Updated Compensation Structure is
described below.


Annual Cash Retainer; Reimbursement of Expenses


Each of the Nonemployee Directors will be paid an annual cash retainer in the
amount of $100,000 and the Lead Independent Director will be paid an additional
annual cash retainer in the amount of $15,000. The annual cash retainer(s) will
be paid on a quarterly basis, in January, April, July and October; provided,
that, the Nonemployee Directors have the option to elect, in advance, to receive
up to 100% of their quarterly cash retainers in cash or fully-vested deferred
stock units. Nonemployee Directors receive reimbursement of all reasonable
travel and other expenses associated with attending Board and Board committee
meetings. The Updated Compensation Structure maintained the annual cash retainer
amounts and payment schedule and the reimbursement of expenses policy.


Deferred Stock Units


On January 31, 2014 (prior to the approval of the Updated Compensation
Structure): (a) each Nonemployee Director was granted deferred stock units
having a value of $70,000; (b) the Lead Independent Director was granted
additional deferred stock units having a value of $35,000; (c) each Nonemployee
Director was granted additional deferred stock units having a value of $12,500
for each committee of the Board on which such Nonemployee Director serves;
(d) each Nonemployee Director serving as the chairperson of a committee of the
Board was granted additional deferred stock units having a value of $25,000; and
(e) each Nonemployee Director serving on the Audit and Finance Committee of the
Board was granted additional deferred stock units having a value of $5,000. The
number of deferred stock units (and related dividend equivalents) granted to
each Nonemployee Director was calculated by dividing the aggregate value of
deferred stock units to be granted to such Nonemployee Director by the closing
price of the Company’s common shares on the January 31, 2014 grant date ($59.39)
and rounding any resulting fractional deferred stock unit up to the next whole
deferred stock unit.



1



--------------------------------------------------------------------------------



On May 1, 2014, pursuant to the Updated Compensation Structure, each Nonemployee
Director was granted additional deferred stock units (bringing the total
deferred stock value granted to each Nonemployee Director for the 2014 calendar
year to $170,000, including any deferred stock units granted for serving as
Board committee chairs or members but excluding the additional deferred stock
units granted to the Lead Independent Director). The equity portion of the
Updated Compensation Structure is intended to award deferred stock units having
an annualized value of $170,000 to all Nonemployee Directors with no additional
deferred stock units awarded for serving as Board committee chairs or members.
The number of additional deferred stock units (and related dividend equivalents)
granted to each Nonemployee Director on May 1, 2014 pursuant to the Updated
Compensation Structure was calculated by dividing the aggregate value of
additional deferred stock units to be granted to such Nonemployee Director by
the closing price of the Company’s common shares on the May 1, 2014 grant date
($61.19) and rounding any resulting fractional deferred stock unit up to the
next whole deferred stock unit.


The deferred stock units (and related dividend equivalents) were granted under
The Scotts Miracle-Gro Company Long-Term Incentive Plan (Effective as of January
17, 2013) (the “2013 Plan”). Each whole deferred stock unit represents the right
to receive one full common share of the Company at the time and in the manner
described in the Deferred Stock Unit Award Agreement for Nonemployee Directors
(with Related Dividend Equivalents) evidencing the award. Each dividend
equivalent represents the right to receive additional deferred stock units
(rounded to the nearest whole deferred stock unit) in respect of dividends that
are declared and paid during the period beginning on the grant date and ending
on the settlement date with respect to the common share of the Company
represented by the related deferred stock unit.


The deferred stock units, including any deferred stock units received in respect
of dividend equivalents on or prior to the vesting date, will generally become
100% vested on the earlier to occur of (a) January 31, 2015 and (b) the date of
the annual meeting of the Company’s shareholders in 2015 (the “Vesting Date”).
Any deferred stock units received in respect of dividend equivalents following
the vesting date will be 100% vested on the date they are credited to the
Nonemployee Director. If a Nonemployee Director ceases to be a member of the
Board as a result of their death or becoming totally disabled, then all of the
Nonemployee Director’s deferred stock units (and related dividend equivalents)
will become 100% vested as of the date the Nonemployee Director’s service on the
Board terminates. If a Nonemployee Director ceases to be a member of the Board
prior to the vesting date for any reason not described in the preceding
sentence, the Nonemployee Director’s deferred stock units (and related dividend
equivalents) will be immediately forfeited.


Subject to the terms of the 2013 Plan, vested deferred stock units will be
settled in a lump sum as soon as administratively practicable, but no later than
90 days, following the earliest to occur of (a) a Nonemployee Director ceasing
to be a member of the Board as a result of their death or becoming totally
disabled and (b) January 31, 2017. Whole deferred stock units will be settled in
full common shares of the Company and any fractional deferred stock units will
be settled in cash, determined based on the fair market value of a common share
of the Company on the settlement date.



2



--------------------------------------------------------------------------------



If there is a Change in Control (as defined in the 2013 Plan), each Nonemployee
Director’s deferred stock units (and related dividend equivalents) will become
100% vested on the date of the Change in Control and will be settled as
described in the 2013 Plan.


For more information about the deferred stock units (and related dividend
equivalents) granted to the Nonemployee Directors, please refer to: (a) the form
of Deferred Stock Unit Award Agreement for Nonemployee Directors (with Related
Dividend Equivalents) that is included as Exhibit 10.8 to the Company’s
Quarterly Report on Form 10-Q for the quarterly period ended December 28, 2013;
(b) the form of Deferred Stock Unit Award Agreement for Nonemployee Directors
(with Related Dividend Equivalents) that is included as Exhibit 10.11 to the
Company’s Quarterly Report on Form 10-Q for the quarterly period ended March 29,
2014; and (c) the 2013 Plan that is included as Exhibit 10.1 to the Company’s
Current Report on Form 8-K filed January 24, 2013.

3

